Citation Nr: 1039623	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2009, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In October 2009, the Board remanded this matter to the RO for 
additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, additional development is deemed necessary, as will 
be explained below.

In this case, the Veteran was afforded a January 2010 VA 
audiology examination to determine the current severity of his 
service-connected bilateral hearing loss disability.  The VA 
examiner noted that the Veteran's bilateral hearing loss had a 
significant effect on his occupation.  In a February 2010 
supplemental opinion, the VA audiologist stated that hearing loss 
in and of itself would not preclude the Veteran from being 
employed, though it was noted that an environment with reduced 
background noise may be beneficial.  

The Veteran's representative contends in a September 2010 brief 
that an additional remand is warranted for the VA audiologist to 
provide a rationale for the supplemental opinion and for full 
description of the effects of the disability on the Veteran's 
ordinary activity to allow for consideration of an extra-
schedular rating.   The Board points out that the Court has held 
that, "in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Unfortunately, the 
January 2010 and February 2010 VA audiology examination reports 
are not in compliance with the Court's decision.  Moreover, the 
Board's remand in October 2009 was for the express purpose of 
having the examiner comment both as to impact of the Veteran's 
hearing loss on both his occupation and his daily activities.  In 
this regard, a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Therefore, the Board finds that the claims file should be 
returned to the VA examiner who performed the June 2010 VA 
audiology examination, if available, for a supplemental opinion.

In addition, the Board also noted in the October 2009 remand that 
the Veteran had raised the issue of whether an extraschedular 
rating could be awarded under  38 C.F.R. § 3.321.  However, while 
the RO included 38 C.F.R. § 3.321 in the "pertinent laws" 
section of the May 2010 supplemental statement of the case, there 
was no actual analysis or true consideration of that issue at 
that time.  Hence, a remand is also warranted for the RO to 
determine whether this claim meets the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008) 
(the threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the schedular evaluation is inadequate).

Accordingly, this matter is REMANDED for the following action:

1.  The claims folder should be returned to 
the VA examiner who performed the January 
2010 VA audiology examination and February 
2010 supplemental opinion, or if unavailable 
another audiologist.  The examiner should be 
requested to prepare an addendum that 
provides a description of the effects of the 
Veteran's bilateral hearing loss disability 
on the Veteran's occupational functioning and 
daily activities.  Specific examples of the 
impact on the Veteran's daily life should be 
provided (e.g., cannot hear conversation, 
cannot talk on the phone, must turn volume up 
on his television, etc.).

If the prior audiologist is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, the RO should 
arrange for another VA audiology examination, 
by an appropriate examiner, to obtain the 
requested information noted above.  (Should a 
new examination be afforded, all appropriate 
audiometric testing should be accomplished.)  
The entire claims file must be made available 
to the examiner designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions. 

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  
In addition, the RO must specifically 
consider whether the criteria for a referral 
for assignment of a higher rating on an 
extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) have been met.

3.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case before this matter is 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


